FY 2arnings Release Conference Call Transcript June 23, 2010 This transcript is provided by NIKE, Inc. only for reference purposes.Information presented was current only as of the date of the conference call, and may have subsequently changed materially.NIKE, Inc. does not update or delete outdated information contained in this transcript, and disclaims any obligation to do so. PRESENTATION Operator:Good afternoon, everyone. Welcome to Nike's fiscal 2010 fourth-quarter conference call. For those who need to reference today's press release, you'll find it at www.nikebiz.com. Leading today's call is Kelley Hall, Senior Director of Investor Relations. Before I turn the call over to Ms. Hall, let me remind you that participants on this call will make forward-looking statements based on current expectations, and those statements are subject to certain risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties are detailed in the reports filed with the SEC, including Forms 8-K, 10-K and 10-Q. Some forward-looking statements concern future orders that are not necessarily indicative of changes in total revenues for subsequent periods due to mix of futures and at-once orders, exchange rate fluctuations, order cancellations, and discounts which may vary significantly from quarter to quarter. In addition, it is important to remember a significant portion of NIKE, Inc.'s business, including equipment, NIKE Golf, Cole Haan, Converse, Hurley, and Umbro, are not included in these future numbers. Finally, participants may discuss non-GAAP financial measures. The presentation of comparable GAAP measures and quantitative reconciliations are found at Nike's website. This call might also include discussion of nonpublic financial and statistical information, which is also publicly available on that site, www.nikebiz.com. Now I would like to turn the call over to Ms. Kelley Hall, Senior Director of Investor Relations. Kelley Hall, Sr. Director, Investor Relations: Thank you, operator. Hello, everyone, and thanks for joining us today to discuss Nike's fiscal 2010 fourth-quarter and full-year results. As the operator indicated, participants on today's call may discuss non-GAAP financial measures. You will find the appropriate reconciliations in our press release, which was issued about an hour ago, or at our website, nikebiz.com. Joining us on today's call will be NIKE, Inc. CEO Mark Parker, followed by Charlie Denson, President of the NIKE Brand. And finally, you will hear from our Chief Financial Officer, Don Blair, who will give you an in-depth review of our financial results. Following their prepared remarks, we will take your questions. We would like to allow as many of you to ask questions as possible in our allotted time. So we would appreciate you limiting your initial questions to two. In the event you have additional questions that are not covered by others, please feel free to requeue, and we will do our best to come back to you. Thanks for your cooperation on this. I will now turn the call over to NIKE, Inc. President and CEO Mark Parker. Mark Parker, President & Chief Executive Officer, NIKE, Inc.: Thanks, Kelley. And by the way, welcome to your first earnings call. It's great to have Kelley at the table in her new role as leader of the Investor Relations team. I want to start by saying how, first of all, very pleased and proud I am of our performance and our team over the past year and the most recent quarter. I'm also very happy, by the way, about today's World Cup results. Great wins by USA and England, joining Brazil, Holland and South Korea as those already through to the next round. So it should be a very exciting weekend ahead. A year ago on our Q4 call, I said Nike was not a wait-and-see company. At the time, that would have been an easy strategy to adopt. In fact, a lot of companies chose that path, but I had tremendous confidence in our strategy and the competitive fire of our management team. We weren't about to let our core strengths sit idle, because innovation and inspiration are not tactics at Nike; they're a way of life. And because we stayed on the offense, we were able to deliver a very strong year in a tough global economy, and we did it while increasing momentum for the business throughout the year. So, how'd we do it? Building on the success of our category offense, we decided to reengineer the Company to expand the influence of our brands and people, and to leverage our operational excellence across the portfolio. It was the right thing to do. We energized our key markets with the most innovative product that we've ever produced. We forged deeper and more productive relationships with our consumers. Our Retail and Apparel businesses are starting to deliver on their true potential as two of our biggest growth opportunities. And we continue to increase our brand strength and competitive separation. And we're stronger financially than we've ever been before. Our revenue at $19 billion is down 1% from last year, but we've never been more profitable. EPS and futures are up. Inventories are down. Our affiliate brands Cole Haan, Converse, Hurley, NIKE Golf and Umbro contributed more than $2 billion in revenue, an increase of 5% over last year, and that's a record. Revenue from direct-to-consumer our Nike-owned stores and online business increased 12% to nearly $2.5 billion, and that's a record. Gross margins came in at 46.3% for year. That's a record. And we generated $2.8 billion in free cash flow from operations and now have over $5 billion in cash and short-term investments on our balance sheet. Yes, those are two more records. What those full-year numbers don't show is that tremendous momentum I mentioned that we generated in the back half of fiscal 2010. In most key markets around the world, our business has strengthened while our major competitors weakened. And that's a trend we intend to accelerate. That momentum helps us remain highly opportunistic across all of our categories and markets. And I want to be really clear on that point our focus on new growth does nothing to minimize our attention or investment in the NIKE Brand and the huge upside we see in both developed and developing categories and markets. Quite the opposite, in fact. Our innovative products, brand strength and premium distribution are what drive the entire portfolio. I think we have a great example of leveraging those strengths happening right now in football. Recently, I was at the Champions League Finals in Madrid, and I just returned from the World Cup, both phenomenal events that capture the attention and passion of sports fans throughout the world. And Nike's presence in global football is truly inspiring. Our success in football shows that strong competition makes us better. In fact, we thrive on it. It's driven us to be the biggest and best in the industry. Revenue in NIKE, Inc. football was up 39% in Q4 alone, and that's before the first goal was scored at the World Cup. When you watch a World Cup match, whether you're inside the stadium or in front of your TV, you can't help but notice the bright orange and purple signature of our boots on the pitch. We developed four distinct silos of performance footwear, our lightest ever, and made them all the same vibrant color scheme unheard of, until now. And that iconic product is just the very tip of the complete offense for World Cup we call Write the Future. It's the most creative, complete and integrated campaign we've ever done. Everything is in play. We have game-changing product, athletes and teams; an online community that numbers in the tens of millions; and more excitement on the ground than anybody else in the game. And that kind of complete offense is driving record growth and leadership for our football business. We're starting to execute at a similar level in the retail side of the business. We did it with Nike-owned retail stores in Harajuku and Beijing. We did it with our multi-branded Action Sports stores in Southern California. We did it with partners in category destinations like "House of Hoops" at Foot Locker, The "Field House" at Dick's and "The Running Lab" at Finish Line. And we did it online, where we saw record growth to over $260 million in revenue, which is up 25% for the year. And that includes NIKEiD, our online custom-design app, which surpassed $100 million for the first time. But as we've said before, we're not interested in any kind of growth, just the good kind. And we put a lot of focus on fine-tuning our operational excellence. We expanded our focus on lean manufacturing in footwear and apparel. We consolidated our factory base of partners. We further streamlined our supply chain with a new distribution center in Memphis and another DC targeted to open in just a few months in China. In short, we delivered a solid year in some very tough conditions, and I'm proud of the work we did in fiscal 2010. And now, we move into the new fiscal year. Nobody is out of the woods yet. We're sure to face more challenges as unemployment, input costs, foreign currency and market volatility play themselves out. We can't control the global economy. But as we've demonstrated time and time again, the things we can control will continue to serve us, just as they did in fiscal 2010. The NIKE Brand will always be our greatest competitive advantage. It's the source of our most advanced R&D. It delivers insight and scale and leverage to every NIKE, Inc. brand and business. It's the source of our culture and personality that connect so strongly with consumers around the world. The NIKE Brand is a source of instant credibility and opportunity that we never take for granted. I've made it clear to our leadership team that we will not leave any key growth opportunities untapped. China is a great example. We are the leading force in this incredible market. And we will leverage that position to exceed our current market revenue of $1.7 billion, and that's just for the NIKE Brand. Action Sports is our fastest-growing category, and we have three brands that speak straight to the heart of that consumer Nike, Converse and Hurley. And we'll continue to engage and connect with our consumers, through categories, through products, and in stores the consumers visit and the communities where they live. When we stay connected to consumers and focused on our key growth opportunities, I'm confident we'll manage through the uncertainties of the global economy to deliver continued momentum and another strong year. You know, I have to add, more than 30 years ago, when I first started designing Nike shoes, people would ask me, "What more can you do to a shoe that hasn't already been done?" And I have to say, I don't hear that question as often today. That's the power of innovation. I've never seen more open space to create radical new technologies and breakthrough concepts as I do today. That's in products, but also in retail and communication and manufacturing. It's never really about only one shoe or one technology. Our potential is the same as the dreams of young athletes all over the world infinite. With that, I want to thank you and hand it over to Charlie. Charlie Denson, President, NIKE Brand: Thanks, Mark. This time last year, we said we'd focus on three things. We said we'd continue to invest in the NIKE Brand to take advantage of opportunities in this tough global economy; balance costs, revenue and investments to remain financially strong; and expand competitive separation by leveraging our innovative product, brand strength and premium distribution. So that's exactly what we were able to do. On the year, reported revenue for the NIKE Brand was down 1% to $16.5 billion, but EBIT was up 1% to $3.1 billion. Revenue from Nike-owned retail increased 12%, driven by strong growth in stores and digital. We added 140 basis points to gross margin, driven by clean inventories and less discounted product. We optimized SG&A, leveraging our wholesale operations to drive investments in demand creation and owned retail. And we saw great progress in our apparel business, which saw a 13% rise in revenue in the fourth quarter, a clear indicator that our long-term strategy has begun to pay off. As Mark said, the part of the story that the full-year numbers don't show is the growing momentum we achieved in the second half. We enter the new fiscal year with clean inventories, accelerating category performance and tremendous energy in our key markets. I want to shine a light on our three core competencies for a minute innovative product, brand strength and premium distribution. And I guess today it is only appropriate that we do it through the category lens of soccer, or football. Mark mentioned the incredible pop we're getting with our boots on the pitch. What he didn't mention is that nearly half of the players in the tournament are wearing them, almost 50% more than our nearest competitor. And like the boots, our team kits are the lightest and most sustainable we've ever designed. We're able to create the kind of innovation and relevance on the pitch, in our training product, and into the lifestyle side of our football business. But we don't stop at product. We continually build and leverage our brand strength with a multidimensional approach. That's how we build communities; that's how we tell the stories. In fiscal 2010, we launched Lace Up Save Lives part of our ongoing commitment to fight HIV/AIDS in Africa. We just opened a Football Training Center in Soweto in South Africa that will help 20,000 kids a year, long after the World Cup is gone. And we created tremendous excitement and awareness with the Write the Future campaign, online, on the ground in South Africa, and on television around the world. The recognition and awareness has exceeded even our high expectations. None of this would be possible without the power of the NIKE Brand. It's our promise and our proof to consumers that we understand and that we share their passion. Our third competitive advantage after the innovative product and brand strength is what we call premium distribution. From London to Paris, Berlin, New York and Milan, the Nike Boot Room has revolutionized how consumers engage with Nike Football at retail. It's the most compelling expression of football performance, passion and culture anywhere on the planet. It's a destination and an inspiration for footballers around the world. And we're sharing and scaling the Boot Room concept with our wholesale partners in hundreds of locations. This has all led to some very impressive results. Our fourth-quarter football business was up nearly 40%, and our futures are up strong double digits thru the holiday time period, indicating a strong momentum well past the World Cup event. That same focus on product, brand and distribution drives every category. In running, products like the LunarGlide shoe and the Dynamic Support technology continue to validate our position as the sport's leading innovator. Brand experiences like The Human Race and nikeplus.com are helping to grow the sport of running globally. And we're leveraging the success of the Running Floor in Niketown New York and our new Nike Running experience in Palo Alto to bring inspiration to a new concept called the Running Lab with our US partner, The Finish Line. Basketball? Same thing - innovative product, brand strength and premium distribution. Let me focus on just brand strength piece for now. In August, we'll kick off the first World Basketball Festival in New York City, the basketball capital of the world. It's a four-day celebration of the global game. We have national teams from the US, France, Brazil, Puerto Rico and China coming to the epicenter of basketball in preparation for the World Championships. We have local legends and cultural icons to entertain fans from Times Square to Madison Square Garden to Rucker Park. And flanking the power of the NIKE Brand will be innovative product and consumer experiences from Converse and the Jordan Brand. We're also building out new retail experiences both in-store and online. It's an example of starting to leverage the Inc. portfolio, something only Nike can do. That's how we bring categories to life, and it's an incredibly powerful source of separation for Nike. Another great example of this will take place just a week prior on the West Coast at Surfing's US Open in Huntington Beach, where Nike, Converse and Hurley will take center stage. Our category offense is clearly a competitive advantage in understanding our consumers and delivering innovative products and experiences, and that's starting to reignite our training business as well in both men's and women's categories. Our Pro Combat first layer product was up 50% for Q4, and half of that were bought by women. Our innovation of the Women's Training Footwear segment is being received very well with the introduction of the Women's Trainer 1, driving strong double-digit increases in futures for North America in both footwear and apparel for holiday. To get the full picture, however, we also have to look at the consumer through a geography lens where they live, play and compete, and how they express themselves in their own unique cultures. Having finished our first year under the realigned six-geography structure, the deeper focus is delivering positive trends in both developed and developing markets around the world. In North America, it continues to be a source of resilience and opportunity. Revenue was down 1% for the year, but the geography returned to growth in the second half and grew full-year EBIT by 8%, a clear indicator of managing the business well. Both of our European geographies saw improving revenue trends for the second half of the year and have positive futures, so some stabilization happening here. In China, our business is accelerating. While flat for the full year, fourth-quarter sales were up 12%. Full-year year EBIT was up 11%. And futures are up 6% [number corrected later in transcript] (sic see press release) as we continue to gain share. Japan remains a very tough market. Revenues were down 5% for the year in a very challenging environment. We expect that market to remain challenging for at least the rest of calendar 2010. And finally, our Emerging Markets I'm very pleased with our performance here. These markets had a relatively shallow dip and a rapid recovery from the global economic downturn. Consumers have tremendous enthusiasm for Nike products, our brand and our retail experiences. And the numbers prove that to be true. Revenue was up 47% on the quarter and 20% on the year. Very strong performances there. And when you consider that 40% of the world's population lives in this geography, along with a large portion of the growing middle class, it's easy to see a huge upside for the NIKE Brand. So going forward, we'll to continue to leverage the momentum we've created, especially over those last two quarters more innovative product inspired by athletes and consumers; more energy around sports by leveraging the power of the NIKE Brand; and more amazing experiences in store and online in every key market around the world. Trust me, it only sounds easy. But we have the talent and the teams who are looking forward to it. So I'll turn it over to Don and thank everybody for listening. Don Blair, VP & Chief Financial Officer: Thanks, Charlie. Since the beginning of the financial crisis, our intention has been to deliver appropriate financial performance while extending our market leadership and positioning ourselves for sustainable, profitable growth over the long term. By leveraging the strength of our brands and maintaining financial discipline, we believe we can emerge from the downturn a stronger, more profitable company. Despite the high level of macroeconomic uncertainty, we assured you we'd remain agile to minimize downside risk while aggressively pursuing upside opportunities as they arose. In fiscal 2010, we did what we promised. By leveraging the strength of our brands and maintaining marketplace discipline, we held our revenue essentially flat year on year. We delivered record gross margins, EPS and cash flow, and built the strongest balance sheet we've ever had. At the same time, we created greater competitive separation in the marketplace and positioned ourselves for sustainable, profitable growth. With few exceptions, our businesses returned to growth in recent quarters and are now accelerating into fiscal 2011. That isn't to say the macroeconomic uncertainty is over. We are certainly aware of the risks presented by high unemployment and extreme volatility in the commodity, currency and equity markets. But we're also confident in our ability to deliver consistent results by staying focused on our business strategies and remaining nimble as we implement them. Our results for fiscal 2010 reinforce that confidence. Q4 revenues were $5.1 billion, up 8% versus the prior year. On a currency-neutral basis, revenues grew 4%. Excluding currency changes, revenues grew 3% for the NIKE Brand and 6% for our other businesses, which include Cole Haan, Converse, Hurley, NIKE Golf and Umbro. For the year, NIKE, Inc. revenues were $19 billion, 1% below last year on a reported basis and down 2% on a constant-dollar basis. Revenues for the NIKE Brand were down 2% for the year on a currency-neutral basis, reflecting mid-single-digit declines across four of the seven key categories. Three categories, however, recorded growth for the full year. Football and basketball grew at a low-single-digit rate, while action sports delivered high-teens revenue growth. NIKE Brand futures for June through November increased 10% on a currency-neutral basis as all seven key categories and every geography except Japan were higher. On a reported basis, futures grew 7%, primarily reflecting weaker currencies in Europe. Diluted earnings per share for Q4 grew 51% to $1.06, bringing full-year EPS to $3.86, up 27% versus fiscal 2009. As you know, we reported charges in fiscal 2009 for the impairment of Umbro assets and the restructuring of our organization. Adjusted for these noncomparable charges, EPS grew 7% for the fourth quarter and 1% for the full year.
